04/28/2020


                                          DA 18-0192
                                                                                          Case Number: DA 18-0192

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 103N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

SHELDON GRANDCHAMP,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC 17-63B
                       Honorable Rienne McElyea, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Kristen L. Peterson, Alexander H. Pyle,
                       Assistant Appellate Defenders, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Michael P. Dougherty,
                       Assistant Attorney General, Helena, Montana

                       Martin D. Lambert, Gallatin County Attorney, Bozeman, Montana



                                                   Submitted on Briefs: November 13, 2019

                                                               Decided: April 28, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion—it shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Sheldon Grandchamp appeals the judgment of the Montana Eighteenth Judicial

District Court, Gallatin County, denying his motion to suppress evidence seized from a

motor vehicle pursuant to a search warrant. He asserts that the warrant application failed

to state sufficient probable cause for the search and resulting seizure. We affirm.

¶3     From December 20, 2016 through January 20, 2017, the Bozeman Police

Department received at least 65 complaints reporting various items stolen from vehicles

around Bozeman. The majority reported that the thief or thieves gained entry into locked

vehicles by using a window punch. The complaints reported a wide array of stolen items

including, inter alia, a television, a snowboard, backpacks, ski clothing, tools, guns,

sunglasses, credit cards, gift cards, cash, and a replica medieval battle ax. Based on

information developed by Bozeman police including, inter alia the fruits of a search

warrant executed on a 2000 Ford Explorer, owned by a neighbor but which Grandchamp

had been driving, the State charged him with multiple counts of felony theft, criminal

trespass to vehicles, and felony possession of dangerous drugs. After the District Court

denied his motion to suppress the fruit of the search, Grandchamp pled guilty to two

                                             2
felonies under a plea agreement that reserved his right to appeal the denial of the

suppression motion. Upon sentencing,1 he timely appealed.

¶4     In support of the suppression motion, Grandchamp asserted in District Court that

the vehicle search violated his federal and state constitutional rights to be free from

unreasonable searches and seizures because the warrant application was either facially

insufficient to state the requisite probable cause, or would be upon required excision of

materially false or misleading information. Inter alia, he asserted that the application was

defective due to a materially false statement.2 He further asserted that a key statement

made to police by Grandchamp’s sister (Tiffany) was not sufficiently corroborated and was

thus invalid support for probable cause under the three-prong analysis for informant

reliability in State v. Reesman, 2000 MT 243, ¶¶ 27-46, 301 Mont. 408, 10 P.3d 83,

overruled in part by State v. Barnaby, 2006 MT 203, ¶ 42, 333 Mont. 220, 142 P.3d 809.

¶5     Upon an evidentiary hearing,3 the District Court concluded that Grandchamp

ultimately failed to meet his burden of proving that information in the warrant application



1
  The Court deviated from the plea agreement recommendation and sentenced Grandchamp to
concurrent 10-year terms to the Department of Corrections with six years suspended.
2
  Grandchamp asserted that the affiant’s statement that he saw through the vehicle window what
appeared to be several items “consistent with” known stolen items “covered with several blankets
to hide them from view, . . . from plain view through the [vehicle] window” was materially false
because the items could not have been hidden as alleged if he actually saw them as asserted.
3
 The only evidence presented at the hearing was a copy of the vehicle warrant application and the
State’s presentation of testimony from the primary investigating officer and warrant application
affiant, Bozeman Police Detective Robert Vanuka. Grandchamp included a photograph in or with
his Reply Brief depicting the interior of the rear section of the subject vehicle.

                                               3
was materially false or inaccurate.4 Further rejecting his assertion that the referenced

information provided by his sister Tiffany was too unreliable to be a basis for probable

cause under Reesman, the court again concluded that the application was facially sufficient

under the totality of the stated circumstances to establish probable cause for the vehicle

search and resulting seizure.5

¶6     We review denials of motions to suppress evidence for whether the lower court

correctly interpreted or applied the law and whether any material findings of fact were

clearly erroneous. State v. Massey, 2016 MT 316, ¶ 7, 385 Mont. 460, 385 P.3d 544; State

v. Marks, 2002 MT 255, ¶ 10, 312 Mont. 169, 59 P.3d 369. Montana Constitution

Article II, Section 11, and the Fourth and Fourteenth Amendments of the United States

Constitution protect citizens against unreasonable searches and seizures. Searches and

seizures authorized by judicial warrant on probable cause of criminal activity are

presumptively reasonable. See Mont. Const. art. II, § 11; U.S. Const. amend. IV and XIV;

Walczyk v. Rio, 496 F.3d 139, 155-56 (2d Cir. 2007).

¶7     The U.S. and Montana constitutional standards for issuance of search warrants on

probable cause is whether, when viewed in a practical, common sense manner from the

perspective of those versed in law enforcement, the facts stated on the face of the




4
 Construing it in the light most favorable to the warrant, the court read the subject statement to
mean that the officer saw “an impression of” similar items under the blanket.
5
 The presiding District Court judge who drew the subsequent criminal case was the same judge
who issued the ex parte vehicle warrant.

                                                4
application are sufficient as a whole under the totality of the circumstances to establish a

reasonable likelihood of illegal activity and that evidence, contraband, or persons

connected with that activity may then be found in or about the specified person or place to

be searched. E.g., Barnaby, ¶¶ 29-30; State v. St. Marks, 2002 MT 285, ¶¶ 18, 23,

312 Mont. 468, 59 P.3d 1113; State v. Kaluza, 272 Mont. 404, 407, 901 P.2d 107, 109

(1995); State v. Rinehart, 262 Mont. 204, 210-11, 864 P.2d 1219, 1222-23 (1993); State v.

Holstine, 260 Mont. 310, 314, 860 P.2d 110, 113 (1993); Illinois v. Gates, 462 U.S. 213,

230-45, 103 S. Ct. 2317, 2328-35 (1983); State ex rel. Townsend v. District Court,

168 Mont. 357, 362-63, 543 P.2d 193, 196 (1975).6

¶8     On appellate review, the sufficiency of a search warrant application is a question of

law reviewed de novo for correctness under the totality of the circumstances indicated on

the face of the application, liberally viewed as a whole in a practical, common sense manner

from the perspective of those versed in the field of law enforcement, with every reasonable

inference drawn in favor of the warrant. Ornelas v. United States, 517 U.S. 690, 694-700,

116 S. Ct. 1657, 1661-63 (1996); Gates, 462 U.S. at 230-45, 103 S. Ct. at 2328-35. See

also State v. Forfeiture of 2003 Chevrolet Pickup, 2009 MT 25, ¶ 5, 349 Mont. 106,

202 P.3d 782 (application of constitutional standards to finite sets of facts is subject to




6
  See also § 46-5-221, MCA (1967 Mont. Laws ch. 196 as amended) (codifying federal
constitutional standards).

                                             5
de novo review); State v. Kaufman, 2002 MT 294, ¶¶ 11-12, 313 Mont. 1, 59 P.3d 1166.7

Judicial findings of probable cause for issuance of search warrants are presumed correct.

State v. Deskins, 245 Mont. 158, 162, 799 P.2d 1070, 1072 (1990); Franks v. Delaware,

438 U.S. 154, 171, 98 S. Ct. 2674, 2685 (1978).

¶9     Here, the narrow issue on appeal is whether the application to search the subject

vehicle was deficient pursuant to Reesman for failure to manifest independent police

corroboration of Tiffany’s statement to police, upon the arrest of her companion and

Grandchamp associate (Figueroa) at their home, that various items of property at the home

(similar to property stolen in Bozeman) belonged to Grandchamp. In assessing the facial

sufficiency of a warrant application, the apparent veracity, reliability, and basis of an

informant’s referenced knowledge are highly relevant in assessing whether sufficient

probable cause exists for issuance of the requested warrant. Rinehart, 262 Mont. at 210,

864 P.2d at 1222; Gates, 462 U.S. at 230, 103 S. Ct. at 2328. The apparent extent of

independent police corroboration of referenced informant information is thus similarly

important. Barnaby, ¶¶ 40-45; Gates, 462 U.S. at 241, 103 S. Ct. at 2334-35. However,

the totality of the circumstances test does not require conformance with any rigid rules for

determining the veracity, reliability, or basis of informant information, or for independent

police corroboration thereof. Barnaby, ¶¶ 40-46 (rejecting Reesman’s rigid informant


7
  See also State v. Frasure, 2004 MT 242, ¶ 15, 323 Mont. 1, 97 P.3d 1101; St. Marks, ¶¶ 14, 18
(clarifying seemingly inconsistent precedential references to “substantial basis” standard of review
as “the same thing as” a conclusion of “sufficient probable cause”); Marks, ¶¶ 16-20; United States
v. Hicks, 575 F.3d 130, 136 (1st Cir. 2009); Velardi v. Walsh, 40 F.3d 569, 574 (2d Cir. 1994);
United States v. Riedesel, 987 F.2d 1383, 1391 (8th Cir. 1993).
                                                  6
information test); Gates, 462 U.S. at 229-44, 103 S. Ct. at 2328-36 (rejecting rigid

Aguilar-Spinelli test for informat information).8 Consequently, contrary to Grandchamp’s

assertion, the totality of the circumstances test did not necessarily require independent

police corroboration of Tiffany’s statement as a matter of course. See Barnaby, ¶¶ 40-46.

¶10    On its face, the search warrant application stated facts clearly showing, inter alia,

that Tiffany was Grandchamp’s sister, he and her companion (Figueroa) had recently

pawned items from the Bozeman area thefts,9 Figueroa asked Tiffany to unknowingly

return a stolen shirt to a store for him when she was in Bozeman at Grandchamp’s home,

the store confirmed to police that an unidentified couple attempted to return the shirt for a

refund as stated by Tiffany, police confirmed the property that Tiffany later disclaimed and

said belonged to Grandchamp after her companion’s arrest was similar to property stolen

in one of the Bozeman thefts, and police saw property resembling the shape of some of the

stolen Bozeman property concealed under a blanket in the back of the subject vehicle that


8
   Purportedly within the framework of the totality of the circumstances test, Reesman mandated
rigid rules for piece-by-piece assessment of informant information: (1) anonymous information
may not contribute to probable cause absent independent police corroboration of that information;
(2) confidential information may not contribute to probable cause absent an accompanying
admission against criminal interest, a representation by police that the informant previously
provided reliable information, or independent police corroboration; and (3) identified informant
information may not contribute to probable cause unless independently corroborated by police or
motivated solely by good citizenship and bearing sufficient indicia of knowledge of the subject
criminal activity. Reesman, ¶¶ 28, 31-35. Reesman remains conversely vital from the standpoint
that it continues to reflect circumstances under which a search warrant application may
affirmatively demonstrate that various types of informant information are reliable bases for
probable cause. See Barnaby, ¶¶ 44-45.
9
  Viewed in the light most favorable to the warrant, the application stated that this information
derived from information developed upon investigation by another police detective.

                                               7
Grandchamp had been driving and clandestinely parking away from his residence. Viewed

in the light most favorable to the warrant, we hold that, under the totality of circumstances

evident on its face, the application stated sufficient probable cause to believe that

Grandchamp was involved in one or more of the Bozeman thefts and that evidence or

contraband connected therewith was likely present in the subject vehicle.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶12    Affirmed.


                                                  /S/ DIRK M. SANDEFUR


We concur:

/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                             8